Citation Nr: 1708273	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2015, the Veteran and his friend provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript of the hearing is associated with the record.  

In May 2015, the Board remanded the Veteran's claim for further development.

In September 2015, the Board denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and, in a November 2016 order, the Court vacated and remanded the September 2015 decision, pursuant to the request of representatives of VA and the Veteran, detailed in a November  2016 Joint Motion for Remand (JMR).  The matter again is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2010 claim, the Veteran stated that he was a loader on a M60 tank and was exposed to tank fire and gunfire.  His DD Form 214 confirms that his military occupational specialty was armor crewman.  He also stated that he was not provided hearing protection.  Although his post-service job provided him with hearing protection, he indicated that his hearing began to deteriorate in 1995.  In an April 2013 statement, he stated that he was exposed to acoustic trauma during service as a result of tanks and machine gun fire.  During his March 2015 hearing, the Veteran testified that he suffered from gradual hearing loss since his military service.  In support of his claim, the Veteran's friend of thirty years testified that he experienced a noticeable hearing problem for a long time.  In the May 2015 remand, the Board found that that he had credibly reported in-service acoustic trauma, and that he was competent to report problems with hearing in service and since service.

In May 2015, the Board determined that May 2010 and October 2011 VA examinations and opinions were inadequate because the examiners merely relied upon the fact that there was no evidence of hearing loss at the time of the Veteran's separation from service to provide negative opinions.  The Board also noted that the examiners failed to address the Veteran's competent and credible statements concerning his perceived hearing problems as the time of discharge, his statements of continuity of symptoms, and his report that he did not sustain substantial post-service acoustic trauma.  

Due to the deficiencies in the May 2010 and October 2011 VA opinions, the Board directed the AOJ to schedule the Veteran for a new VA examination to determine whether his bilateral hearing loss was etiologically related to his military service, including whether his preexisting hearing loss was aggravated by his service.  The Board stated that he was considered a reliable historian regarding his in-service noise exposure and continuity of symptoms following service.  The Board also informed the examiner that the lack of a hearing loss disability at the time of discharge could not serve as the sole basis for a negative finding, and that the opinion must reflect the Veteran's lay statement concerning the onset and continuity of his symptoms.

In July 2015, the Veteran underwent a new VA examination.  During the examination, he reported significant military noise exposure as a tank loader and driver.  He also reported post-service noise exposure, but indicated that he was given protection.  The examiner noted that his June 1967 entrance examination revealed bilateral moderate hearing loss at 3000 Hertz and 4000 Hertz, and his August 1969 discharge audiogram demonstrated hearing within normal limits bilaterally.  The examiner also addressed the Veteran's post-service audiograms demonstrating bilateral high frequency hearing loss above 1000 Hertz.  Concerning the etiology of the Veteran's hearing loss, the examiner stated that there was no permanent positive threshold shift between his entrance and discharge examinations, and that his hearing was normal at discharge.

Unfortunately, the Board finds that the July 2015 VA medical opinion does not substantially comply with the May 2015 remand directives.  As noted by the parties to the JMR, the July 2015 VA medical opinion once again exclusively relies on the absence of a hearing loss disability at the time of the Veteran's discharge to form its basis.  However, as noted in the May 2015 remand, the absence of a hearing loss disability as the time of discharge is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Furthermore, the examiner's opinion fails to reflect any consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion).  

Finally, the Board finds that the July 2015 fails to adequately address all of the pertinent facts.  Specifically, although the examiner stated that there was no evidence of a permanent threshold shift, the examiner fails to address the upward shifts bilaterally at 1000 Hertz and 2000 Hertz.  For example, the June 1967 examination reflects an auditory threshold of 5 decibels bilaterally at 2000 Hertz; however, at discharge, his auditory threshold at that frequency was 20 decibels bilaterally.  These results indicate a possible aggravation of the Veteran preexisting hearing loss.  38 C.F.R. § 3.306 (2016).

The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").
Because the July 2015 VA opinion fails to adequately address the questions posed in the May 2015 remand, and because it fails to adequately address all pertinent facts, the Board finds that there was not substantial compliance with the May 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, an addendum opinion is required to adjudicate the Veteran's claim.

While on remand, the AOJ should obtain any outstanding VA treatment records that are not currently associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment record not currently associated with the claims file.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the July 2015 VA audiological examination.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the July 2015 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the Veteran's claims file, the examiner should answer the following questions:

a)  Is there clear and unmistakable evidence that the Veteran's preexisting bilateral hearing loss, which was noted on his entrance examination, was not permanently worsened beyond its natural progression by his military service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e. it is undebatable.  Temporary or intermittent flare-ups of a preexisting injury or disease are no sufficient to be considered "aggravation in service."

In this regard, the examiner must specifically address the upward shifts bilaterally at 1000 Hertz and 2000 Hertz.  For example, the June 1967 examination reflects an auditory threshold of 5 decibels bilaterally at 2000 Hertz; however, at discharge, his auditory threshold at that frequency was 20 decibels, bilaterally.

b)  If aggravation is found, please identify, to the extent possible, the baseline level of disability prior to aggravation and determine what degree of additional impairment is attributable to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service noise exposure and symptoms, and the continuity of those symptoms following service, and the opinion must reflect such consideration.

The underlying reasons for any opinion offered should be provided and must not be based solely on the fact that the Veteran's bilateral hearing loss did not meet VA definition of a hearing loss disability under 38 C.F.R. § 3.385 (2016) at the time of discharge.

3.  After completing the above actions, and any other development deemed necessary, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not awarded, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



